Order, Family Court, New York County (Susan Larabee, J.), entered on or about April 16, 2004, which adopted findings of the Support Magistrate, dated March 31, 2004, and, inter alia, *240found respondent in willful violation of an order of support, unanimously affirmed, without costs.
Respondent’s admitted failure to pay support as ordered constituted prima facie evidence of a willful violation, and shifted to him the burden of going forward (Matter of Powers v Powers, 86 NY2d 63, 68-69 [1995]). There is no basis for disturbing the Support Magistrate’s findings, based largely on his assessments of witness credibility (see Matter of Childress v Samuel, 27 AD3d 295, 296 [2006]), that respondent failed to show that he had made reasonable efforts to obtain gainful employment (see Spector v Spector, 18 AD3d 380, 382 [2005]; Matter of Dorner v McCarroll, 271 AD2d 530 [2000]) or to demonstrate through admissible evidence (see Family Ct Act § 439 [d]; Matter of Commissioner of Social Servs. v Albertson, 233 AD2d 441 [1996]) other than his own testimony that a medical condition prevented him from working full time. We note that, even if he went abroad to care for a sick parent, his choice to forgo employment to do so constituted a willful violation (see Griffin v Griffin, 294 AD2d 188 [2002]). Concur—Tom, J.P., Andrias, Marlow, Nardelli and McGuire, JJ.